Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 1 of 14 PagelD: 1
USAO#2016R00566/DVC

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
= gs
= wn

UNITED STATES OF AMERICA > _ Hon, = 35
: 3 2D
v. : Crim. No. 21- 20K (OnB)\S BS2=
; eRe
JAMERE HILL-BIRDSONG, > 18 U.S.C. §§ 1344, 1349 & 1028 Seo
a/k/a “Jamere Hill,” NS BS
a/k/a “Ghost,” a

a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx”

INDICTMENT
The Grand Jury in and for the District of New Jersey, sitting at Camden,

charges as follows:

COUNT 1
(Conspiracy to Commit Bank Fraud)

1. At all times relevant to this Indictment:

Defendant JAMERE HILL-BIRDSONG, a/k/a “Jamere Hill,” a/k/a “Ghost,” a/k/a

“TheRea Fly FatBoi” (“HILL”), was a resident of Pennsauken, New Jersey.

b, Defendant LAMAR MELHADO, a/k/a “Staxx” (“MELHADO”) was a resident of the

Bronx, New York.

The Victim Bank (the “Bank”) was a “financial institution” as that term is defined in

Title 18, United States Code, Section 20, with its deposits insured by the Federal Deposit

Insurance Corporation.

d. The Bank had a large presence in southern New Jersey, including numerous bank
branches and its administrative offices, which included a customer call center located in
Mount Laurel, New Jersey. The Bank’s employees at the call center were responsible for
answering telephone calls from the Bank’s account holders and had full access to the

account holders’ information as part of their normal job functions, including the account
2.

Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 2 of 14 PagelD: 2

holders’ names, dates of birth, social security numbers, residential and email addresses,
telephone numbers, signatures, bank account numbers and other personal identifying
information (hereinafter collectively “personal identifying information”).

The Bank’s account holders called into the call center to make changes to their account,
including to activate online banking options and to change their contact information, e.g.,
mailing address, telephone number, email address, etc. The Bank implemented standard
verification procedures to ensure that only an account holder could make changes to
his/her accounts, including requiring its employees to ask the caller to provide identifiers,
such as a social security number, and also asking the caller to identify the last deposit or
transaction on his or her account. The call center employees had access to the Bank’s
computerized business records which showed the employees the account holder’s
personal identifying information and recent transactions to verify the caller’s identity.

From on or about August 10, 2015 through on or about September 24, 2016, defendant

HILL was employed by the Bank at the Bank’s customer call center in Mount Laurel, New

Jersey.

3.

From on or about August 14, 2014 through on or about September 13, 2016, Co-

Conspirator 1 (hereinafter “CC1”) was employed by the Bank. From in or about March 2015

through on or about September 13, 2016, CC1 was employed at the Bank’s customer call center

in Mount Laurel, New Jersey.

4.

From on or about March 14, 2016 through in or about July 3, 2017, Co-Conspirator 2

(hereinafter “CC2”) was employed by the Bank at its customer call center in Mount Laurel, New

Jersey.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 3 of 14 PagelD: 3

The Conspiracy
5. From in or about August 2016 through in or about August 2017, in the District of New
Jersey, and elsewhere, defendant
JAMERE HILL-BIRDSONG, a/k/a “Jamere Hill,” a/k/a “Ghost,”
a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx,”
did knowingly and intentionally conspire and agree with each other and others to devise a
scheme and artifice to defraud a financial institution, namely the Bank, and to obtain moneys,
funds, assets, and other property owned by, and under the custody and control of the Bank, by
means of materially false and fraudulent pretenses, representations, and promises, contrary to
Title 18, United States Code, Section 1344.
The Object of the Conspiracy
6. The object of the conspiracy was to enrich defendants HILL, MELHADO and their co-
conspirators by fraudulently obtaining money from the Bank by obtaining personal identifying
information of the Bank’s account holders, and then using that personal identifying information
to make and attempt to make unauthorized withdrawals from the account holders’ bank accounts.
The Manner and Means of the Conspiracy
7. It was part of the conspiracy that defendants HILL and MELHADO recruited other
employees of the Bank’s Mount Laurel, New Jersey call center, including CC1 and CC2, to
provide them with personal identifying information of various Bank account holders for the
purposes of stealing the account holders’ personal identifying information and then making
unauthorized withdrawals from the account holders’ accounts using that stolen information.
8. It was further part of the conspiracy that defendant HILL, CC1, CC2 and other co-
conspirators who worked at the Bank’s call center screened calls from the Bank’s account

holders looking for account holder victims.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 4 of 14 PagelD: 4

9, It was further part of the conspiracy that defendant HILL, CC1, CC2 and other co-
conspirators who worked at the Bank’s call center stole the victim account holders’ personal
identifying information and shared that information with defendants HILL and/or MELHADO.
10. ‘It was further part of the conspiracy that defendants HILL, MELHADO and their co-
conspirators used the stolen personal identifying information in various ways to effectuate the
fraudulent scheme, including by:

a. changing the contact information, e.g., addresses, phone numbers, and email
addresses on the victims’ accounts so that the co-conspirators could impersonate the
victim account holders;

b. activating the online payment option, and generating unauthorized payments from the
victim accounts; and

c. obtaining fraudulent driver’s licenses and identification documents in the names of
the Bank’s victim account holders, but bearing the photographs of co-conspirator
“runners.”

11. ‘It was further part of the conspiracy that defendants HILL, MELHADO and their co-
conspirator runners made unauthorized withdrawals and attempted withdrawals from the victim
account holders’ accounts both electronically and by travelling to various Bank branches. At the
direction of defendant MELHADO, the co-conspirator runners entered various Bank branches in
New Jersey and elsewhere and impersonated the Bank’s victim account holders by presenting
withdrawal slips bearing the Bank’s victim account holder’s name and Bank account number,
and fraudulent identification documents in order to withdraw money from the victim account
holder’s accounts. Some of the same co-conspirator runners accessed multiple account holders’
accounts and had multiple fraudulent identification documents bearing their photographs and the

names of victim account holders.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 5 of 14 PagelD: 5

Specific Acts in Furtherance of the Conspiracy

12.‘ In furtherance of the conspiracy and to affect its objects, defendants HILL and
MELHADO and their co-conspirators committed the following acts, among others:

Victim 1
13. Onor about August 5 and 6, 2016, while working at the Bank’s call center, defendant
HILL repeatedly accessed Victim 1’s account (account ending 7422).
14.  Onor about August 10, 2016, an individual using a telephone number ending 1756 and
identifying himself as Victim 1 called the Bank, provided Victim 1’s social security number,
checked Victim 1’s account balance ($12,581.32), changed the address on Victim 1’s account to
an address in Connecticut, and asked how he could obtain a new debit card should he lose his.
15. Onor about August 10, 2016, two cash withdrawals totaling $7,410 were made from
Victim 1’s account using a fraudulent Connecticut driver’s license in Victim 1’s name: (1)
$3,560 from a branch in Jersey City, New Jersey; and (2) $3,850 from a branch in Hoboken,
New Jersey.

Victim 2
16.  Onor about August 20, 2016, while working at the Bank’s call center, CC1 made an
inquiry into Victim 2’s savings account (account ending 0704). CC1 thereafter forwarded Victim
2’s personal identifying information to defendant HILL.
17, Onor about August 27, 2016 and August 29, 2016, four cash withdrawals totaling
$16,600 were made from Victim 2’s account: (1) on August 27, 2016, $4,300 from a branch in
Patterson, New Jersey; (2) on August 27, 2016, $4,200 from a branch in Newark, New Jersey;
(3) on August 29, 2016, $3,800 from a branch in Union, New Jersey; and (4) $4,300 from a

branch in Newark, New Jersey.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 6 of 14 PagelD: 6

Victim 3
18.  Onor about August 23, 2016, while working at the Bank’s call center, defendant HILL
took a call from Victim 3 in reference to Victim 3’s checking account (account ending 7573).
19. On or about September 6, 2016, an individual using telephone number ending 4775 and
identifying himself as Victim 3 called the Bank and changed the address on the account.
20. Onor about September 8, 2016, three cash withdrawals totaling $19,000 were made from
Victim 3’s account: (1) $3,500 from a branch in Trenton, New Jersey; (2) $7,000 from a branch
in Ewing, New Jersey; and (3) $8,500 from a branch in Hamilton, New Jersey.

Victim 4
21. Oncor about September 6, 2016, while working at the Bank’s call center, defendant HILL
and CC1 accessed Victim 4’s account (account ending 4824). That same day, CC1 took a screen
shot of Victim 4’s personal identifying information and sent it to CC1’s personal email account
from CC1’s Bank email account.
22. Onor about September 14, 2016, three cash withdrawals totaling $13,750 were made
from Victim 4’s account: (1) $3,750 from a branch in Patterson, New Jersey; (2) $5,000 from a
branch in Totowa, New Jersey; and (3) $5,000 from a branch in Woodland Park, New Jersey.

Victim 5
23. On or about May 7, 2017, while working at the Bank’s call center, CC2 accessed Victim
5°s account (account ending 8955). On or about that same day, CC2 shared Victim 5’s personal
identifying information with defendant MELHADO.
24.  Onorabout May 31, 2016, four cash withdrawals totaling $21,700 were made from
Victim 5’s account at four separate branch locations, all in Philadelphia, Pennsylvania: (1)

$4,200; (2) $4,800; (3) $6,500; and (4) $6,200.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 7 of 14 PagelD: 7

Victim 6
25.  Onor about June 26, 2017, while working at the Bank’s call center, CC2 accessed Victim
6’s account (account ending 4455). On or about that same day, CC2 shared Victim 6’s personal
identifying information with defendant MELHADO.
26. On or about June 28, 2017, a $6,850 cash withdrawal was made from Victim 6’s account
at the branch in Livingston, New Jersey.

All in violation of Title 18, United States Code, Section 1349.
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 8 of 14 PagelD: 8

COUNTS 2-8
(Bank Fraud)

1. Paragraphs | through 4 and 6 through 26 of Count 1 of the Indictment are incorporated as
if set forth in full herein.
2. On or about the dates set forth below, in the District of New Jersey, and elsewhere,
defendants
JAMERE HILL-BIRDSONG, a/k/a “Jamere Hill,” a/k/a “Ghost,”
a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx,”

did knowingly and intentionally execute, and attempt to execute, a scheme and artifice to defraud

a financial institution, namely the Bank, and to obtain moneys, funds, assets, and other property

owned by, and under the custody and control of the Bank, by means of materially false and

fraudulent pretenses, representations, and promises:

 

 

 

 

 

 

 

 

 

 

 

COUNT | DATE(S) | AMOUNT DESCRIPTION DEFENDANT
2 8/5/2016 $7,410 Cash withdrawals of $7,410 from HILL and
through Victim 1’s account (account ending 7422) MELHADO
8/10/2016
3 8/20/2016 | $16,600 | Cash withdrawals from Victim 2’s account HILL and
through (account ending 0704) MELHADO
8/29/2016
4 8/26/2016 $19,000 Cash withdrawals Victim 3’s account HILL and
through (account ending in 7573) MELHADO
9/8/2016
5 9/6/2016 $13,750 | Cash withdrawals from Victim 4’s account HILL and
through (account ending 4824) MELHADO
9/14/2016
6 5/7/2017 $21,700 | Cash withdrawals from Victim 5’s account MELHADO
through (account ending 8955)
5/31/2017
7 6/26/2017 $6,850 Cash withdrawal from Victim 6’s account MELHADO
through (account ending in 4455)
6/28/2017
8 8/2/2016 $2,000 | On or about August 2, 2016, defendant HILL
through HILL accessed Victim 7’s account
8/3/2016 (account ending 7195) and added online
banking to the account.

 

 

 

&

 
Case 1:21-cr-00208-RMB

Document 1 Filed 03/10/21 Page 9 of 14 PagelD: 9

 

COUNT | DATE(S)

AMOUNT

DESCRIPTION

DEFENDANT

 

 

 

 

 

On or about August 2, 2016, an online
transfer of $2,000 from Victim 7’s account
was initiated to a bank account held by an
individual known to be in a personal
relationship with defendant HILL. That
online transfer was completed on or about
August 3, 2016.

 

 

In violation of Title 18, United States Code, Section 1344 and Title 18, United States Code,

Section 2.

 
Case 1:21-cr-00208-RMB Document 1 Filed 03/10/21 Page 10 of 14 PagelD: 10

COUNT 9
(Aggravated Identity Theft)

1. Paragraphs 1 through 4 and 6 through 26 of Count 1 of this Indictment are incorporated
as if set forth in full herein.
2. On or about August 5, 2016 through August 10, 2016, in the District of New Jersey, and
elsewhere, defendants

JAMERE HILL-BIRDSONG, a/k/a “Jamere Hill,” a/k/a “Ghost,”

a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx,”

did knowingly transfer, possess, and use, without lawful authority, a means of identification of
another person, namely, Victim 1’s name, social security number, Bank account number, and a
fraudulent Connecticut driver’s license bearing Victim 1’s name, during and in relation to a
felony violation of a provision enumerated in Title 18, United States Code, Section 1028A(c),
that is, conspiracy to commit bank fraud as set forth in Count 1.

In violation of Title 18, United States Code, Section 1028 A(a)(1).

10
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 11 of 14 PagelD: 11

COUNT 10
(Aggravated Identity Theft)

1. Paragraphs 1 through 4 and 6 through 26 of Count 1 of this Indictment are incorporated
as if set forth in full herein.

2. On or about June 26, 2017 through June 28, 2017, in the District of New Jersey, and
elsewhere, defendant

LAMAR MELHADO, a/k/a “Staxx”

did knowingly transfer, possess, and use, without lawful authority, a means of identification of
another person, namely, Victim 6’s name, Bank account number, and a fraudulent New York
driver’s license bearing Victim 6’s name, date of birth and address and a photograph of an
individual other than Victim 6, during and in relation to a felony violation of a provision
enumerated in Title 18, United States Code, Section 1028A(c), that is, conspiracy to commit
bank fraud as set forth in Count 1.

In violation of Title 18, United States Code, Section 1028A(a)(1).

11
Case 1:21-cr-00208-RMB Document1 Filed 03/10/21 Page 12 of 14 PagelD: 12

FORFEITURE ALLEGATION AS TO COUNTS 1 THROUGH 8

1. As a result of committing the bank fraud offenses charged in Counts 1 through 8 of this
Indictment, the defendants
JAMERE HILL-BIRDSONG, a/k/a “Jamere Hill,” a/k/a “Ghost,”
a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx,”
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(2), any

property constituting or derived from proceeds obtained directly or indirectly as a result of the

violations of Title 18, United States Code, Sections 1344 and 1349 alleged in Counts 1 through 8

of this Indictment.
2. If any of the property described above, as a result of any act or omission of the
defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(1) and Title 28, United States

12
Case 1:21-cr-00208-RMB Document 1 Filed 03/10/21 Page 13 of 14 PagelD: 13

Code, Section 2461(c), to seek forfeiture of any other property of such defendant up to the value

of the forfeitable property described above.

A TRUE BILL

PUPA pou \) )j

[Lecbasl Of Wage”

RACHAEL A. HONIG
Acting United States Attorney

 

13
Case 1:21-cr-00208-RMB Document 1 Filed 03/10/21 Page 14 of 14 PagelD: 14

CASE NUMBER:

 

United States District Court
District of New Jersey

 

UNITED STATES OF AMERICA
v.

JAMERE HILL-BIRDSONG,
a/k/a “Jamere Hill,”
a/k/a “Ghost,”
a/k/a “TheRea Fly FatBoi,” and
LAMAR MELHADO, a/k/a “Staxx,”

 

INDICTMENT FOR

18 U.S.C. §§ 1344, 1349 and 1028A(a)(1)

 

 

A True Bill,

\) Forepersbn CS

RACHAEL A. HONIG

ACTING UNITED STATES ATTORNEY
FOR THE DISTRICT OF NEW JERSEY

 

 

DIANA VONDRA CARRIG
ASSISTANT U.S. ATTORNEY
CAMDEN, NEW JERSEY
(856). 757-5024

 
